Case 1:19-cv-00092-MAC-ZJH Document 4 Filed 03/25/19 Page 1 of 1 PageID #: 22



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

RENE TAMEZ                                         §

VS.                                                §                CIVIL ACTION NO. 1:19-CV-92

WARDEN, FCC BEAUMONT                               §

                                      SHOW CAUSE ORDER

        This cause has been referred to the undersigned United States Magistrate Judge pursuant to

28 U.S.C. § 636 (b)(1) and (3), and having considered same, the undersigned is of the opinion that
petitioner states one or more factual allegations which, if true, state a cause of action under 28 U.S.C.

§ 2241. It is therefore

        ORDERED that the Clerk of Court shall issue process, and the respondent shall have sixty

(60) days from the date of service of process to answer the Petition for Writ of Habeas Corpus, and

show cause why relief prayed for should not be granted. The respondent shall include in his answer

the portion of the record deemed relevant.


         SIGNED this 25th day of March, 2019.




                                                        _________________________
                                                        Zack Hawthorn
                                                        United States Magistrate Judge
